DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the set of microphones" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 10, 12-16 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Hermann (US 20220071088 A1).

Regarding claim 1, Hermann discloses a system for measurement of harvested agricultural material in a cleaning assembly of a combine or harvester, the system comprising: 
a sieve (38, 39) of the cleaning assembly for separating the harvested agricultural material into crop residue and target crop material; 
at least one transmitter for generating or transmitting an electromagnetic signal (Sb1, Sb2); 
a set of transducers (T1, T2) for converting the transmitted electromagnetic signal into transmitted waves within a target wavelength range comprising an ultrasonic wavelength range (paragraph 78, Sb1 is an ultrasonic signal); 
a set of microphones (ultrasonic receivers R1, R2) for converting the transmitted waves into a received electromagnetic signal, each of the set of microphones longitudinally spaced apart from each other along a longitudinal axis of the sieve for reception of the transmitted electromagnetic signal in a first mode through the harvested agricultural material, or in a second mode reflected from the harvested agricultural material (paragraph 81, Fig. 3 shows the signal reflected from MOG particles M); 

an electronic data processor for estimating a distribution or quantity of material (QM, paragraph 108) on the sieve along the longitudinal axis based on the observed phase shift (paragraph 22 lines 3-6), the observed attenuation or the other observed signal parameters relative to a reference phase shift, a reference attenuation or other reference signal parameter associated with a corresponding reference distribution, volume, mass or quantity of material on the sieve.

Regarding claim 2, Hermann discloses the system according to claim 1 wherein the sieve comprises a lower sieve (39) of the cleaning assembly or an upper sieve (38) of the cleaning assembly.

Regarding claim 3, Hermann discloses the system according to claim 1 wherein the target crop material comprises grain, oilseed, corn, maize, oats, wheat, rye, barley, soybeans, or fiber (corn, paragraph 49).

Regarding claim 4, Hermann discloses the system according to claim 1 wherein each of the plurality of receivers and the respective microphones are associated with a separate observed phase shift level and a separate observed attenuation level of the received electromagnetic signals to form a profile of observed phase shift levels and observed attenuation levels versus longitudinal displacement along the sieve, and wherein the electronic data processor estimates a profile height and composition of harvested agricultural material on the sieve along its longitudinal axis based on the separate observed phase shift levels and the separate observed attenuation levels (see Fig. 7, two phase shifts are provided, one for each of the two receivers R1, R2).

Regarding claim 9, Hermann discloses the system according to claim 1 wherein the first mode comprises positioning the transducers below the sieve and the microphones above the sieve.

Regarding claim 10, Hermann discloses the system according to claim 1 wherein the second mode comprises positioning the transducers above the sieve and the microphones above the sieve (see Fig. 2, 3, paragraph 66).

Regarding claim 12, Hermann discloses the system according to claim 1 wherein the first mode the plurality of receivers measure attenuation (paragraph 84, the change in frequency/amplitude is used to find velocity) through the harvested agricultural material at corresponding microphones and wherein in the second mode the plurality of receivers measures a propagation time (see Fig. 7, l1, l2 represent the time difference) from transmission at transmission time of the transducers to a reception time of the transmission reflected from the harvested agricultural material at respective microphones associated with the receivers.

Regarding claim 13, Hermann discloses a method for measurement of harvested agricultural material in a cleaning assembly of a combine or harvester, the method comprising: 
separating the harvested agricultural material into crop residue and target crop material (with sieves 38, 39); 
generating or transmitting an electromagnetic signal (with transmitters T1, T2); 
converting the transmitted electromagnetic signal into transmitted waves within a target wavelength range comprising an ultrasonic wavelength range (Sb1, Sb2); 
converting the transmitted waves into a received electromagnetic signal, each of the set of microphones (ultrasonic receivers R1, R2) longitudinally spaced apart from each other along a longitudinal axis of the sieve for reception of the transmitted electromagnetic signal in a first mode through the harvested agricultural material, or in a second mode reflected from the harvested agricultural material (paragraph 81, Fig. 3 shows the signal reflected); 
receiving the received electromagnetic signals associated with respective ones of the microphones (with ECU 101, paragraph 0095), each of the plurality of receivers arranged to detect a corresponding observed phase shift (phase shift values ϕ, paragraph 95), observed attenuation or other observed signal parameters for its respective microphone; 
estimating a distribution or quantity of material (QM, paragraph 108) on the sieve along the longitudinal axis based on the observed phase shift, the observed attenuation or the other observed signal parameters relative to a reference phase shift, a reference attenuation or other reference signal parameter associated with a corresponding reference distribution, volume, mass or quantity of material on the sieve.

Regarding claim 14, Hermann discloses the method according to claim 13 wherein the sieve comprises a lower sieve (39) of the cleaning assembly or an upper sieve (38) of the cleaning assembly.

Regarding claim 15, Hermann discloses the method according to claim 13 wherein the target crop material comprises grain, oilseed, corn, maize, oats, wheat, rye, barley, soybeans, or fiber (corn, paragraph 49).

Regarding claim 16, Hermann discloses the method according to claim 13 wherein the estimating of the distribution comprises forming a profile of observed phase shift levels and observed attenuation levels versus longitudinal displacement along the sieve, and estimating a profile height and composition of harvested agricultural material on the sieve along its longitudinal axis based on separate observed phase shift levels and separate observed attenuation levels measured from an array of microphones (see Fig. 7, two phase shifts are provided, one for each of the two receivers R1, R2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 8, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann (US 20220071088 A1).

Regarding claim 5, Hermann discloses the system according to claim 1. Hermann further discloses that the change in wave frequency can be used to calculate kinetic energy and velocity of the airborne material flowing through the duct.
Hermann does not disclose wherein the other observed signal parameters comprise sound pressure level, where sound pressure level refers to a difference between a mean local air pressure and the pressure in the transmitted wave relative to a reference sound pressure level.
It is known that pressure is proportional to velocity (v = (γp/ρ)^(1/2)). It would be obvious to one of ordinary skill in the art to observe a sounds pressure level, in view of the teaching by Hermann to calculate velocity and in view of the proportional relationship between velocity and pressure. 

Regarding claim 8, Hermann discloses the system according to claim 1 wherein the at least one transmitter comprises a plurality of transmitters associated with corresponding transducers, wherein each transmitter and respective transducer operate simultaneously (see Fig. 10, each T1” is shown to transmit a wave). 
Hermann does not disclose wherein each transmitter and respective transducer operate simultaneously on different frequencies or wavelengths.
It would be obvious to one of ordinary skill in the art to operate each transmitter disclosed by Hermann at the same frequency. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).

Regarding claim 11, Hermann discloses the system according to claim 1. 
Hermann does not disclose wherein the target wavelength range further comprises a sonic range of human audible wavelengths and subsonic wavelengths below the sonic range.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the target wavelength range with sonic and subsonic wavelengths, in addition to ultrasonic wavelengths. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).
Regarding claim 17, Hermann discloses the method according to claim 13. Hermann further discloses that the signal can be used to calculate kinetic energy and velocity of the airborne material flowing through the duct.
Hermann does not disclose wherein the other observed signal parameters comprise sound pressure level, where sound pressure level refers to a difference between a mean local air pressure and the pressure in the transmitted wave relative to a reference sound pressure level.
Hermann does not disclose wherein the other observed signal parameters comprise sound pressure level, where sound pressure level refers to a difference between a mean local air pressure and the pressure in the transmitted wave relative to a reference sound pressure level.
It is known that pressure is proportional to velocity (v = (γp/ρ)^(1/2)). It would be obvious to one of ordinary skill in the art to observe a sounds pressure level, in view of the teaching by Hermann to calculate velocity and in view of the proportional relationship between velocity and pressure. 

Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann in view of Mahieu (US 10470366 B2).

Regarding claim 6, Hermann discloses the system according to claim 1. 
Hermann does not disclose wherein the other observed signal parameters comprise distortion, as measured by total harmonic distortion or other modification of the transmitted wave from its original waveform because of reflections of the transmitted waves in the second mode, absorption of the transmitted waves in the first mode, or introduction of harmonic components from the shape of components within the cleaning assembly or combine.
In the same field of endeavor, Mahieu discloses where the distortion of the reflection (13) of an an emitted wave is used to determine the amount of particles in crop residue (col. 6 lines 44-62).
It would be obvious to one of ordinary skill in the art to observe the distortion of the emitted waves disclosed by Hermann, as disclosed by Mahieu, as an alternative way of determining the amount of crop across the sieve.

Regarding claim 18, Hermann discloses the method according to claim 13 
Hermann does not disclose wherein the other observed signal parameters comprise distortion, as measured by total harmonic distortion or other modification of the transmitted wave from its original waveform because of reflections of the transmitted waves in the second mode, absorption of the transmitted waves in the first mode, or introduction of harmonic components from the shape of components within the cleaning assembly or combine.
In the same field of endeavor, Mahieu discloses where the distortion of the reflection (13) of an an emitted wave is used to determine the amount of particles in crop residue (col. 6 lines 44-62).
It would be obvious to one of ordinary skill in the art to observe the distortion of the emitted waves disclosed by Hermann, as disclosed by Mahieu, as an alternative way of determining the amount of crop across the sieve.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann in view of Missotten (US 7584663 B2)

Regarding claim 7, Hermann discloses the system according to claim 1 wherein the at least one transmitter comprises a plurality of transmitters associated with corresponding transducers (see Fig. 10). 
Hermann does not disclose wherein each transmitter and respective transducer operate on the same frequency or wavelength for an allotted time window in a time division multiplex scheme.
In the same field of endeavor, Missotten discloses sensors (16) that measure a distribution of a flow of harvested material in a time division multiplex scheme to produce an output quickly compared to prior art methods (col. 4 lines 32-46). 
It would be obvious to one of ordinary skill in the art to provide the transmitted waved disclosed by Hermann with the same frequency operated allotted time windows in a time division multiplex scheme, as disclosed by Missotten, to quickly determine the distribution across the sieve. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170248453 A1 discloses emitting a signal across a crop cleaning system to measure flow parameters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         



/M.I.R./               Examiner, Art Unit 3671